Case 1:19-cv-01608-JDB Document1-5 Filed 06/03/19 Page 1 of 9

Judge calls out DC on mistaken inmate releases: ‘It’s not rocket science’ | WTOP Page 3 of 5

Podcasts (https://wtop.com/podcast-dc/)

Judge calls out DC on mistaken
inmate releases: ‘It’s not
rocket science’

», By Megan Cloherty (https://wtop.com/author/megan-cloherty/) |
) @ClohertyWTOP (https://twitter.com/ClohertyWTOP)
May 11, 2018 3:52 pm

   

WASHINGTON — After the D.C. jail mistakenly released several inmates,
including a D.C. teen charged with killing his girlfriend, the Department of
Corrections leadership went before a federal judge Friday to answer for
the series of errors.

“We are not here to offer excuses. We apologize for the incident,” said Andrew Saidon with
the D.C. Attorney General’s office who is representing the Department of Corrections in
federal court.

Saidon was referring to the near release of Jarrell Harris, 23, who faces federal charges and
who U.S. District Judge Emmet G. Sullivan determined was a threat to public safety. Harris

was present at the hearing, which did not address his case but rather the “erroneous releases,”
as the judge put it.

But Sullivan reminded the department that multiple inmates have mistakenly been released —
or come close to it.

“It’s not rocket science to make sure people aren’t released ... This is a public safety issue that
this city and the Department of Corrections must resolve,” Sullivan said at the Friday morning
hearing. He said the problem is one that has plagued the city for some time.

The federal hearing comes just two weeks after the D.C. jail released Dekale Bowman, 18,
charged in the killing of his 16-year-old girlfriend to Prince George's County to stand for
separate charges there, despite his no bond status. Bowman was allowed to post bail in Upper

EXHIBIT

https://wtop.com/de/2018/05/judge-angered-by-des-mistaken-inmate-releases-its-not-roc

 
Case 1:19-cv-01608-JDB Document1-5 Filed 06/03/19 Page 2 of 9

Judge calls out DC on mistaken inmate releases: ‘It’s not rocket science’ | WTOP Page 4 of 5

Marlboro and was released from custody before U S. Marshals caught up wi ith him

 

arrested him four days later.

Department of Corrections Director Quincy Booth did not attend the hearing due to a prior
engagement. The judge expressed his disappointment about Booth’s absence multiple times
during the hearing.

Sullivan ordered the Department of Corrections hire an independent consultant to review its
record-keeping and policies within the next 30 days, as well as report any inmates who are
mistakenly released in that time and the circumstances around their discharge. He also
ordered a commitment from the city to fund whatever recommended changes will ensure the
system works.

“There are some levels of review that are lacking somewhere,” Sullivan said. “We need some
assurances this isn’t going to happen again.”

Sullivan has scheduled a follow-up hearing in federal court to review the department's status
on July 31.

Like WTOP on Facebook (https://www.facebook.com/wtopnews) and follow @WTOP
(https://twitter.com/WTOP) on Twitter to engage in conversation about this article and others.

© 2018 WTOP. All Rights Reserved. This website is not intended for users located within the
European Economic Area.

 

kids t to
eat
veggies?
Jose
Andrés
brand
bets on
blanchin

https://wtop.com/dc/2018/05/judge-angered-by-dcs-mistakcn-inmate-releases-its-not-rocke... 9/20/2018
Case 1:19-cy-01608-JDB Document 1-5 Filed 06/03/19 Page 3 of 9
An alleged murder by absconding inmate prompts relocation of D.C. Jail prisoners to Vir...

The Washington Post
Publte Safety

Page 1 of 3

An alleged murder by absconding inmate prompts relocation of D.C. Jail prisoners to Virginia

By Spencer S. Hsu
duly 18

U.S. marshals have transferred scores of D.C. Jail inmates awaiting federal trial to jails across Virginia
after a defendant walked ont of a Southeast Washington halfway house and days later allegedly killed his
former employer in Tennessee.

Federal marshals have been frustrated for months over lapses in prisouer tracking by local District
authorities.

After Domenic Micheli absconded, the D.C. Department of Corrections and pretrial services officials
faited to notify U.S. marshals he was missing, according to several District and federal officials familiar
with the incident. An arrest warrant was issved only after he was wanted in the Tennessee death, the
officials said.

Pretrial defendants ordered held by federal district court in D.C. are the responsibility of the U.S.
Marshals Service, which pays local jails to hold them under contract.

The lapse with Micheli aggravated a long-running dispute between federal and District authorities over
prisoner monitoring mistakes by the D.C, Jail, including Inmates released too soon and iumates held
longer than they should have been. Federat judges have said the errors pose a siguificant public safety
problem.

Micheli had been arrested in Apri near the White House and charged with a federal misdemeanor after
refusing to remove his vehicle from a Secret Service checkpoint.

Rob Tumer, acting U.S. Marshal for the U.S, District Court in the District, said the marshals recently
moved 65 out of the roughly 700 federal prisoners to regional jails “due to challenges with the
performance of D.C. Jail.”

Turner said be recognized the “significant effort” District officials have made to improve prisoner
monitoring and the angoing collaboration to better track prisoner movements, but concluded in
arranging the relocations that “public safety is a primary concern for all law enforcement officers.”

Micheli was ordered released to the custody of the D.C. corrections department for transfer to a halfway
house on May 2. The department said he was reported as an escapee May 23, but the uotice evidently
did not go to the marshals service for the federal court.

Flected D.C. officials, including Mayor Muriel £. Bowser (D), objected to the marsbals’ moving the
inmates two or more hours’ drive from the District. Some defense advocates aud judges said the
relocation has burdened court operations with the added logistics of shuttling defendants greater
distances, raised hurdles for defendants’ preparing their cases and strained inmate families.

“I would call it a colossal mistake,” Charles Allen (D-Ward 6), chainnan of the D.C. Council committee
on public safety and the judiciary, said of the marshals’ response. “To take D.C. residents who are
awaiting trial aud move them two hours away is not a way to solve whatever problems they have with
the D.C, Department of Corrections . . . I sure hope there isn't a cost-saving behind this, because that
would be the absolute worst reason to make a decision.”

The marshals service reimburses the District $t22 a day for cach federal prisaner that the jail or
contractors, such as balfway houses, hold. The daily rate is as low as $60 when inmates are in outlying
regional detention centers, the marshals service said.

But, Turser said, “cost is not a factor in this decision” to move the inmates. The marshals service
declined to say where the inmates were sent. However, several defense lawyers, who spoke on the
condition of anonymity because they were referring to client matters, said inmates were shifted to

https://www. washingtonpost.com/local/public-safety/an-alleged-murder-by-absconding-in...

9/20/2018
Case 1:19-cv-01608-JDB Documenti-5 Filed

06/08 {19 page 4 of 9
An alleged murder by absconding inmate prompts relocation of D.C. Jail prisoners

o Vir... Page 2 of 3

facilities including Northem Neck Regional Jail, 90 miles away from D.C. iu Warsaw, Va., and Piedmont
Regional Jail, 180 miles away near Farmville in southside Virginia.

Federal judges including U.S. District Chief Judge Beryl A. Howell of the District have been troubled for
months about jail operations and communication breakdowns with the federal marshals service.

‘The Micheli incident came less that a month after a federal judge castigated D.C. corrections officials for
a half-dozen erroneous inmate releases and a high-profile mix-up involving a Prince George's County
mau housed in D.C. jail in a pending federnt case. That mas was on the verge of being released to await
trial, despite also having a separate bold order from Prince George’s County, where he was facing ao
attempted murder charge.

U.S. District Judge Emmet G. Sullivan said after the near miss release that he did not want to intercede
directly in jail operations “but I can and [ will if necessary.”

The anxicties among federal judges escalated after Micheli walked off in May from the halfway house
and days later was accused of the killing.

Micheli, 36, was arrested in his bloody car near Bowling Green, Ky., after witnesses told potice be used a
hatchet and knife on June 4 to kill his former boss at a Nashville gym from which he had been fired,
Nashville police said. He has been charged with criminal homicide in Davidson County, Teun.,
according to court records.

Micheli’s defense attorney in the District, Assistant Federal Defender Tony W. Miles, declined to
enmment on the case, as did a spokeswoman for the Nashville metropolitan public defender’s office,
including about whether Micheli bas entered a plea.

After Micheli’s arrest iu the killing, Howell, the chief federal judge, and counctt member Alten each
summoned District officials to address the continuing errors involving federal Inmates detained at D.C.
factlitles.

Ata June 28 council committee hearing, D.C. corrections chief Quincy 1. Booth told Allen's panel the
department “takes responsibility” for identifying the causes and remedies for six mistaken releases in
the last year and has disciplined workers and boosted staff, training, and coordination with U.S.
marshals.

“Even one erroneous release is too many, aud we are committed to a zero-tolerance policy on any
recurrences,” Booth said, adding that the District has hired an external consultant, the Moss Group, to
recommend improvements by Sept. 1.

Federal judges have met with Del. Eleanor Hotmes Norton (D) aud her staff, the office of D.C, Attorney
General Karl A. Racine, Deputy Mayor for Public Safety and Justice Kevin Donahue and Bowser’s legal
counse] and chief lobbyist to hammer ont differences, Booth testified.

“Mayor Muriel Bowser and the Department of Correctious take this issue extremely seriously,” Booth
told the council, and are “fully committed” to working with federal partners to improve coordination,
accountability and safety,

A spokeswoman declined to elaborate on Bowser and Donabue's coucerns except to refer to Booth’s
statement. Norton's spokesman did not respond to a request for comment.

Howell is monitoring the department's progress and has asked for regular updates, a court official said,
A court spokeswoman declined to comment.

Read more:

Federal prisons abruptly cancel policy that made it harder, costlier for inmates to get
books

Paul Manafort had phone, email, “VIP’ treatment in jail, prosecutors say

https://www.washingtonpost.com/local/public-safety/an-alleged-murder-by-absconding-in... 9/20/2018
Case 1:19-cv-01608-JDB Document1-5 Filed 06/03/19 Page 5 of 9
. Analleged murder by absconding inmate prompts relocation of D.C. Jail prisoners to Vir... Page 3 of 3

Spencer §. Hau
9 Spancer S. Hsu is an Investigative roportor, two-time Pulitzer finalist and national Emmy Award nominee. Hsu has covered homeland security, Immigration, Virginia |

The Washington Post
The story must be told.

Your subscription supports journalism that matters.

Try | month for $1

https://www.washingtonpost.com/local/public-safety/an-alleged-murder-by-absconding-in... 9/20/2018
5/31/2018 Case 1:19-Umy J SbREert Te sHiesurRURREEoePeseRelE CATED Leni AREA Aveshiqaton

4. sx NBCWASHINGTON Gs PRINTTHIS

Powered by fag Clickability

Nearly 10 Percent of All Halfway House Escapes Comes From DC
Facility

By Scott MacFarlane, Katie Leslie and Jeff Piper

Published May 14, 2019 at 4:56 PM | Updated at 6:07 PM EDT on May 14, 2019

A News4 I-Team investigation raises questions about one of our area's oldest halfway houses. It's designed to
help inmates nearing the end of their sentence find jobs and new futures. They can only leave with approval and
must return when told, but a review by Scott MacFarlane and the I-Team reveals something's happening when
many of those men leave the front door. (Published Tuesday, May 14, 2019)

A Washington, D.C., halfway house, intended to help imprisoned men transition back to freedom, is under
scrutiny for an outsized number of inmates who illegally leave the facility each year.

An investigation by the News4 I-Team revealed nearly one in 10 of what federal authorities call escapes or
untimely returns by halfway house inmates occurs from Hope Village, the District’s only such facility for men.

A review of federal prison records for the past few years shows approximately 1,100 inmates nationwide fail to
return at scheduled times, or at all, to federal halfway houses in the United States. Federal authorities consider
that an escape, or walkaway.

Hope Village accounted for about 10 percent of those cases in 2016 and 2017, though it only accounted for 3
percent of the federal halfway house population, according to a News4 analysis. Those figures slightly improved
in 2018, federal records show.

¢ Get Breaking News Alerts With the NBC Washington App

In several instances, inmates who have wrongly left Hope Village have later been implicated in crimes,
including at least two recent cases in which escapees are accused of committing murder after fleeing the facility.

Hope Village declined an interview with News4 but defended its record in a written statement, saying it “takes
public safety and the accountability of our returning citizens seriously,” properly tracks and verifies inmates’
whereabouts and reports all instances in which someone fails to return on time.

But the high number of departures has captured the attention of federal authorities, who are stepping up

prosecutions of escape cases while the Federal Bureau of Prisons contemplates the future of Hope Village’s
contract.

¢ Photos: Tornado, Storms Leave Path of Damage in DC Area
“It is concerning,” U.S. Attorney for the District of Columbia Jessie Liu said of the number of escape cases.

Her office has convicted at least three dozen inmates on escape charges since January 2018, records show.

Liu shied away from blaming Hope Village for the escapes but said, “It's important to send the message that
when the court orders a defendant to do something, there will be consequences for not doing that.”

www. printthis.clickability.com/pt/cpt7expire=Saction=cpt&partnerID=1127175&fb=¥ &title=Nearlyt 10+Percentt+of+All+Halfway+House+Escapes+Come... 1/4
9/31/2018 Case 1:19-Rer 4 BBRenEAB Hates hepa Epcepes Enmes Creare? fF eplltys ABE Weshigaton
e 100+ Things to Do This Summer in the DC Area

In operation for more than four decades, Hope Village can house up to 300 men to serve out the remaining
months or weeks of their sentence.

The facility, which includes a string of brick homes on Langston Place in Southeast D.C., allows inmates to
leave with approval for work or other appointments but requires them to return by a designated time.

Back in Focus

¢« DC Reservist Jumps in Honor of 75th Anniversary of D-Day

The facility’s alarming number of escapes has surged back into focus after two high-profile murder cases
involving former Hope Village inmates.

Police charged Marcel Vines and two other men in the December 2017 death of Kerrice Lewis. Police say
Lewis, 23, died of multiple gunshot wounds and was found inside a burning car in the District.

Vines, whose trial is still pending, is accused of committing the homicide on the same day he failed to return as
scheduled to Hope Village.

e Here Are the States Where Trump’s Mexico Tariffs Would Hit the Hardest

Lewis’ grandfather, William Sharp, said he didn’t know Vines was supposed to have been in federal custody at
the time of her death.

“T think we’re owed an explanation,” Sharp said.

In a more recent case, police say Domenic Micheli killed his former boss, Joel Paavola, with a hatchet in the
days following his alleged escape from Hope Village sometime in May 2018. Micheli has pleaded not guilty to
murder.

¢ Woman Says She Was Brutally Beaten During Vacation in DR

Paavola’s widow has filed a lawsuit against Hope Village and the D.C. Department of Corrections, alleging the
halfway house failed to promptly notify authorities about the escape and “failed to take any steps to ensure that
Mr. Micheli was apprehended before he would harm the public.”

“Hope Village has had a problem with surveillance of the people placed in their custody for quite some time,”
said C.J. Gideon, an attorney for the Paavola family. “The point here is to hold the parties that are responsible
accountable and in the process try and make up in a small part for the family's loss.”

In its statement to News4, Hope Village said it reports all cases of “reported escapes, walkaways” and “untimely
arrivals” to the Bureau of Prisons and said it’s the BOP’s responsibility to notify law enforcement.

e 14-Year-Old Among 3 Found Dead in Rural Virginia Home
It also suggested its annual number of escapes is lower than indicated in federal records, writing, “When an
objective analysis is performed of people who go through the program versus those who leave ... the number of
escapes that are correctly classified are relatively low."

It did not specify, however, what it believes to be a more accurate figure.

Target of Complaints
www. printthis.clickability.com/pt/cpt?expire=&action=cpt&parinerlD= 1127 175&{b=" &title=Nearly+ 10+Percent+of+All+Halfway+House+Escapes+Come... 2/4
9/31/2019 Case 1:19-¥RF SPREE BBM HPT CRSE DBR LB Age Saher
e Man Di ter Lighting Self on Fire Near White House

Critics of the facility, including former inmates and Southeast D.C. neighborhood activists, blamed many of the
escapes on frustration with Hope Village management, as well as crime in the surrounding neighborhood.

As far back as 2013, a report by the D.C. Corrections Information Council, an independent monitoring body,
found “numerous deficiencies” at Hope Village, including the safety of its surroundings. And in 2016, the
Council for Court Excellence, a criminal justice reform nonprofit, asked the Bureau of Prisons to not renew its
contract

Ron Moten, a longtime Southeast activist, said inmates fear assault while departing or returning to the Hope
Village complex.

¢ UpdatedDC Statehood Bill Scheduled for House Committee Hearing

“People escape because of safety issues. They don’t feel safe there,” Moten said. “They’re not being treated right
and they don’t want to get caught up into doing something wrong.”

Rodney Byrd, a convicted drug dealer who served his final months in custody at Hope Village, said he saw
fellow inmates attacked on the street and also worried about his safety. Now employed in construction, he also
complained Hope Village doesn’t do enough to help its residents obtain employment.

The halfway house is “better than being in prison,” Byrd said, but added men there “are frightened of the
neighborhood they’ re in. It's bad.”

¢ Colleagues Mourn Loss of Prince George's Officer

 

Indeed, News4 found several instances of reported crime inside and outside Hope Village while reviewing recent
escape cases, with a federal judge in a recent case acknowledging "well-documented concerns about Hope
Village, crime in the vicinity of the facility and issues with security.”

In its statement to the I-Team, Hope Village said, “It is the mission of every staff member to ensure that public
safety is our top priority in working with returning citizens.”

Asked about its oversight of Hope Village, the Federal Bureau of Prisons said in a statement to Newsé4 that it

“assesses contractor security and public safety” through performance reviews, but the bureau cited
confidentiality reasons in declining to release its internal correspondence with Hope Village.

Elite 8: National Spelling Bee Too Easy. tet of Champs
Previous efforts to replace Hope Village have failed. Last year, the facility lost its contract when the federal
government awarded a five-year, $60 million contract to a Florida-based company to open a new halfway house

in Northeast D.C., according to The Washington Post.

The deal collapsed, however, after Hope Village protested the award and many Northeast D.C. residents
complained about opening a new center in their neighborhood.

At a public meeting in early May, Hope Village said the federal government has extended its contract through
November.

¢ Man Bitten by Rabid Bat Hiding in iPad Case

www. printthis.clickability.com/pticpt?expire=&action=cpt& partnerlO=1127 1758fb=Y &title=Nearly+10+Percent+of+All+Halfway+House+Escapes+Come... 3/4
Sede Case 1:19-461608:9DB" DGeuri ert nee O670S/ TF" PAgE’soror”
Reported by Scott MacFarlane, produced by Katie Leslie and edited by Jeff Piper. WSMV-TV in Nashville
contributed to this report.

Watch NBC4 and get the latest news anytime, anywhere. Check here
for TV listings.

&

Download the App
Available for LOS and Android
¢ Follow NBC Washington

‘Twitter, Instagram, Facebook

Find this article at:
https://www.nbewashington.com/investigations/Nearly-10-Percent-of-All-Halfway-House-Escapes-Comes-From-DC-Facility-509919851.html

Check the box to include the list of links referenced in the article.

© NBC Universal, Inc. | All Rights Reserved

www. printthis.clickability.com/pUcpt?expire=&action=cpt&partnerlID=1127 17 5&fb=Y &tillesNearly+10+Percent+of+All+Halfway+House+EscapestCome.,. 4/4
